DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 are presented for examination.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Allowable Subject Matter
Claims 1-15 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
As to claim 1: the closest prior art, Lin et al (US 10312309 and Lin hereinafter), discloses an array substrate, comprising: a display area (Fig. 8; 14), and a non-display area (area outside 14) surrounding the display area, wherein: the display area comprises at least one first non-right-angled edge (Fig. 8; edges are rounded). Lin fails to expressly disclose the display area comprises gate lines extending in a X direction; and a plurality of multi-access selectors are arranged in the non-display area proximate to the first non-right-angled edge, wherein at least one of the multi-access selectors is segmented into a plurality of electrically connected sub-units, and orthographic projections of at least two of the sub-units are stagger in a Y direction, wherein the Y direction is perpendicular to the X direction.
As to claim 15:the closest prior art, Lin, discloses display device, comprising: a display panel (Fig. 8) comprising: an array substrate, comprising: a display area (Fig. 8; 14), and a non-display area (area outside 14) surrounding the display area, wherein: the display area comprises at least one first non-right-angled edge (edges are rounded in Fig. 8). Lin fails to expressly disclose the display area comprises gate lines extending in a X direction; and a plurality of multi-access selectors are arranged in the non-display area proximate to the first non-right-angled edge, wherein at least one of the multi-access selectors is segmented into a plurality of electrically connected sub-units, and orthographic projections of at least two of the sub-units are stagger in a Y direction, wherein the Y direction is perpendicular to the X direction.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C NICELY whose telephone number is (571)270-3834. The examiner can normally be reached Monday-Friday 7:30 am - 4 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571) 270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOSEPH C. NICELY
Primary Examiner
Art Unit 2813



/JOSEPH C. NICELY/Primary Examiner, Art Unit 2813